Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 14 January 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 14. Jany: 1807.

The last Letter I have received from you was that of the 1st: instt: which I answered last week—I then mentioned to you that I had written some lines to Mrs: Hellen, in consequence of your observations in a preceding letter—and that I would send you a copy of them—They are accordingly now enclosed—Of their merit or demerit, a part belongs to yourself, as they were instigated by your remarks; and with a view to shew some of that attention which I am sensible is too often neglected by me—It is indeed an attention in my own way; and I know not whether it is of a such a nature as you alluded to—However I hope it will give you satisfaction, as Mrs: Hellen was pleased with it.
Saturday Evening, I was with your Mamma and Sisters at a large party at Mr: Madison’s. There was a supper, at a small table in one of the lower Rooms, to which the company successively retired by turns in portions sufficient to fill it—The supper I heard was very good; for I was not let in to the secret, untill after we got home—Upon which your Sisters enjoyed a good laugh, at my expence.
Sunday, we dined at Mr: Boyd’s; whose child I wish I could say was better—We are all very uneasy for it; and it appears to me to be in a situation very similar to that of my brother’s child, as you remember it was for three months after it was born, before it took the Dysentary. It is attended by Dr Weems, and one Mrs: Lytle a Quaker woman in high repute as a doctress for children—I believe you know quite as much on the subject as she does—The child seems to be in constant pain—In the Night time particularly, and has kept them up now many Nights—Mrs: Boyd herself suffers much in her health, by the fatigue and anxiety she endures—I am suspicious that the child has not sufficient sustenance, and wants feeding—This they are very reluctant at believing, and have not hitherto given it any other subsistence—I still hope the child will do well, but am much concerned for it.
We have hitherto had no business to occasion debate; but the House of Representatives have again pass’d a bill for a bridge over the Potowmac; which is now before the Senate, and has already been two or three times postponed—The parties on both sides are warmer than they have ever been before, and I expect we shall have a very animated discussion of the question—The time now fixed for it is next Monday. The General Assembly of Maryland have pass’d a Resolution instructing their Senators to use their influence against it; and Mr: Giles, who is here takes a very strong interest against it—But Mr: Bayard and Mr: White are quite as zealous in its favour; and as far as I can judge the opinions in Senate are very equally divided—The probability seems to me that the bill will pass—
This day there is a subscription dinner given at Stelle’s to Captain Lewis, of which and of its toasts I suppose the newspapers will give account—I shall not be present, though I think Captain Lewis deserves much more than a dinner—Indeed I have no opinion of this species of payment for public services—
Kiss my dear boys for me, and believe me ever affectionately yours

J. Q. Adams Enclosure


10 Jany: 1807

To Mrs: Hellen. on the 19. Septr: 1803. and 19. Decr: 1806.
Sure, to the mansions of the blest
When Infant Innocence ascends,
Some Angel, brighter than the rest
The spotless Spirit’s flight attends.
On wings of ecstasy they rise
Beyond where worlds material roll;
Till some fair Sister of the Skies
Receives the unpolluted Soul.
There, at th’Almighty father’s hand,
Nearest the throne of living light,
The choirs of Infant Seraphs stand,
And dazzling shine, where all are bright.
Chain’d for a dreary length of years
Down to these Elements below,
Some stain, the sky-born Spirit bears,
Contracted from this world of woe.
That inextinguishable beam,
With dust united at our birth,
Sheds a more dim, discolour’d gleam,
The more it lingers upon Earth.
Clos’d in this dark abode of clay
The stream of glory faintly burns;
Nor unobscur’d the lucid ray
To its own native fount returns.
But when the Lord of mortal breath
Decrees his bounty to resume,
And points the silent shaft of Death,
Which speeds an Infant to the tomb—
No Passion fierce—no low desire
Has quench’d the radiance of the flame—
Back to its God, the living fire
Reverts, unclouded as it came—
Oh! Nancy! be that solace thine:
Let Hope her healing charm impart;
And soothe, with melodies divine,
The Anguish of a Mother’s Heart.
Oh! think, the darlings of thy love,
Divested of this earthly clod;
Amid unnumber’d Saints above,
Bask in the bosom of their God.
Of their short pilgrimage on Earth,
Still tender images remain—
Still, still they bless thee for their birth,
Still, filial Gratitude retain.
The days of pain, the Nights of Care
The bosom’s agonizing strife
The pangs which thou for them didst bear,
No!—they forget them not with life.
Scarce could their germing thoughts conceive
While in this vale of tears they dwelt—
Scarce their fond Sympathy relieve
The suffrance thou for them hast felt.
But there—the soul’s perennial flower
Expands in never-fading bloom;
Spurns at the Grave’s poor transient hour,
And shoots immortal from the tomb.
No weak, unform’d idea there,
Toils—the mere promise of a Mind—
The tide of Intellect flows clear,
Strong, full, unchanging and refin’d.
Each anxious care, each rending sigh
That wrung for them the Parents Breast,
Dwells on remembrance in the sky,
Amid the raptures of the blest.
O’er thee, with looks of love they bend.
For thee the Lord of life implore;
And oft from sainted bliss descend,
Thy wounded quiet to restore.
Oft in the stillness of the Night
They smooth the pillow for thy bed:
Oft till the Morn’s returning light,
Still watchful hover o’er thy head.
Hark! in such strains as Saints employ,
They whisper to thy bosom, Peace:
Calm the perturbed heart to joy,
And bid the streaming Sorrow cease.
There dry henceforth the bitter tear—
Their part and thine inverted see!—
Thou wert their guardian Angel, here,
They guardian Angels now to thee.

